EXHIBIT 10.3

TERM NOTE

$2,625,000.00

Fresno, California
July 2, 2012

FOR VALUE RECEIVED, the undersigned S&W SEED COMPANY ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at 8405 N. Fresno Street, Suite 200, Fresno, California, 93720, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Two Million Six Hundred Twenty Five Thousand Dollars ($2,625,000.00), with
interest thereon as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

"Business Day" means any day except a Saturday, Sunday or any other day on which
commercial banks in California are authorized or required by law to close.

"Fixed Rate Term" means a period of one (1), three (3) or six (6) months, as
designated by Borrower, during which the entire outstanding principal balance of
this Note bears interest determined in relation to LIBOR, with the understanding
that (i) the initial Fixed Rate Term shall commence on the date this Note is
disbursed, (ii) each successive Fixed Rate Term shall commence automatically,
and without notice to or consent from Borrower, on the first Business' Day
following the date on which the immediately preceding Fixed Rate Term matures,
and (iii) if, on the first Business Day of the last Fixed Rate Term applicable
hereto the remaining term of this Note is less than the shortest permitted Fixed
Rate Term, said Fixed Rate Term shall be in effect only until the scheduled
maturity date hereof. If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rate Term shall be extended to the next succeeding
Business Day.

"LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:

LIBOR = Base LIBOR          
100% - LIBOR Reserve Percentage

(i) "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

-1-

--------------------------------------------------------------------------------



(ii) "LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

"Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be two and thirty five hundredths percent
(2.35%) above LIBOR in effect on the first day of each Fixed Rate Term. With
respect to each Fixed Rate Term hereunder, Bank is hereby authorized to note the
date and interest rate applicable thereto and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted. At the time this Note is disbursed and at
the end of each Fixed Rate Term, Borrower shall give Bank notice specifying the
length of the applicable Fixed Rate Term. Any such notice may be given by
telephone so long as (i) if requested by Bank, Borrower provides to Bank written
confirmation thereof not later than three (3) Business Days after such notice is
given, and (ii) such notice is given to Bank prior to 10:00 a.m. on the first
day of the Fixed Rate Term, or at a later time during any Business Day if Bank,
at its sole option but without obligation to do so, accepts Borrower's notice
and quotes a fixed rate to Borrower. If Borrower does not immediately accept a
fixed rate when quoted by Bank, the quoted rate shall expire and any subsequent
LIBOR request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If Bank has not received such notice at the time
principal is disbursed hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have selected the shortest permitted Fixed Rate Term.

Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon demand,
in addition to any other amounts due or to became due hereunder, any and all (i)
withholdings, interest equalization taxes, stamp taxes or other taxes (except
income and franchise taxes) imposed by any domestic or foreign governmental
authority and related in any manner to LIBOR, and (ii) future, supplemental,
emergency or other changes in the LIBOR Reserve Percentage, assessment rates
imposed by the Federal Deposit Insurance Corporation, or similar requirements or
costs imposed by any domestic or foreign governmental authority or resulting
from compliance by Bank with any request or directive (whether or not having the
force of law) from any central bank or other governmental authority and related
in any manner to LIBOR to the extent they are not included in the calculation of
LIBOR. In determining which of the foregoing are attributable to any LIBOR
option available to Borrower hereunder, any reasonable allocation made by Bank
among its operations shall be conclusive and binding upon Borrower.

Payment of Interest. Interest accrued on this Note shall be payable on the 5th
day of each month, commencing August 5, 2012.

-2-

--------------------------------------------------------------------------------



Default Interest. From and after the maturity date of this Note, or such earlier
date as all principal owing hereunder becomes due and payable by acceleration or
otherwise, or at Bank's option upon the occurrence, and during the continuance
of an Event of Default, the lance of this Note shall bear interest at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.

REPAYMENT AND PREPAYMENT:

Repayment - Principal Monthly. Principal shall be payable on the 5th day of each
month, in installments as set forth, commencing:

August 5, 2012 up to and including
July 5, 2013


$8,107.00

August 5, 2013 up to and including
July 5, 2014


$8,353.00

August 5, 2014 up to and including
July 5, 2015


$8,607.00

August 5, 2015 up to and including
July 5, 2016


$8,869.00

August 5, 2016 up to and including
July 5, 2017


$9,139.00

August 5, 2017 up to and including
July 5, 2018


$9,417.00

August 5, 2018 up to and including
July 5, 2019


$9,703.00

Repayment - Principal Annually. Principal shall be payable on August 5, 2013 and
August 5, 2014 in annual installments of Fifty Six Thousand Dollars
($56,000.00), with a final installment consisting of all remaining unpaid
principal due and payable in full on July 5, 2019.

Application of Payments. Each payment made on this Note shall be credited first,
to any interest then due and second, to the outstanding principal balance
hereof.

Prepayment. Borrower may prepay principal on this Note at any time and in the
minimum amount of One Hundred Thousand Dollars ($100,000.00); provided however,
that if the outstanding principal balance of this Note is less than said amount,
the minimum prepayment amount shall be the entire outstanding principal balance
hereof. In consideration of Bank providing this prepayment option to Borrower,
or if this Note shall become due and payable at any time prior to the last day
of any Fixed Rate Term by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month: